August 4, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       JAMES RUTHERFORD, Appellant

NO. 14-15-00365-CV                          V.

                       724 INTERESTS, LTD., Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, 724 Interests,
Ltd., signed April 2, 2015, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, James Rutherford, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.